COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-14-00139-CV


MARY ELLIS JOHNSON                                                 APPELLANT

                                         V.

RONNIE RAY JOHNSON, JR.,                                            APPELLEES
SHENA JOHNSON DANIELS,
RONICA SHAVON JOHNSON, AND
ANDRE KEITH JOHNSON


                                     ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 017-269146-13

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion for Remand to Enforce

Mediation Agreement.”     It is the court’s opinion that the motion should be

granted; therefore, we set aside the trial court’s judgment without regard to the


      1
       See Tex. R. App. P. 47.4.
merits and remand this case to the trial court to render judgment in accordance

with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office

Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: September 18, 2014




                                        2